DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/125,093 in response to a Request for Continued Examination filed on 09/07 /2022; the original application filed on 12/17/2020. Claims 1-8, 13-16, 18-25 and 30-35 are currently pending and have been considered below. Claims 33-25 are new claims. Claims 9-12, 17 and 26-29 have been cancelled. Claims 1, 13, 18 and 30 are independent claims. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/07/2022 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1-8, 13-16, 18-25 and 30-35 have been considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 13-21, 24, 26-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view of Yang et al. (US 2021/0321308 A1) (hereinafter Yang).

Regarding claims 1, 13, 18 and 30, a method for wireless communications by a user equipment (UE), [Figure 3, Ref # 305], comprising: 
receiving, from a network entity, at least one of physical layer signaling or medium access control (MAC) layer signaling comprising information for a selected cell, [At step 330, the source DU 310 transmits to the UE 305 an L2 measurement control message using L1 signaling or L2 signaling of MAC CEs, DCI, or UCI, see Figure 3, Ref # 330, (Sang et al., Paragraph 85)],
and performing an inter-cell mobility procedure in accordance with the information for the selected cell, [At step 335, an L2 trigger for an inter-DU handover occurs at the UE 305. At step 340, the UE 305 transmits an L2 measurement report to the source DU 310. The L2 measurement report comprises CEs, UCI, or an RLC status. At step 345, the source DU 310 and the target DU 315 perform an L2 handover decision with messages over a direct interface, (Sang et al., Paragraph 86)],
Sang et al. fails to explicitly teach that the information for the selected cell comprises at least one of: a synchronization signal block (SSB) configuration: one or more rate matching patterns; a supplemental uplink (SUL) configuration: a downlink and uplink bandwidth part (BWP) configuration; or a cross-carrier scheduling configuration,
Yang et al. teaches that In initiating a reestablishment to another target cell, the terminal needs to perform resynchronization with the reestablished target cell. Herein, in performing synchronization with the target cell, the terminal needs to read the synchronization signal carried in the radio signal transmitted by the target cell. Herein, in the LTE system, the synchronization signal may include a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS); in the 5G NR system, the synchronization signal may include a Synchronization Signal Block (SSB). Since the synchronization signals are periodically transmitted by the base station in time-domain, and the distribution of the synchronization signals in the time-domain is relatively sparse, (Yang et al., Paragraph 72), 
Yang et al. further teaches that the selected cell comprises a cell operating under a distributed unit (DU) of the network entity, wherein the DU currently serves the UE, [a base station 120 may be an evolved base station (eNB) used in the 4G system. Or, the base station 120 may be a base station with a central-distributed architecture (gNB) in the 5G system. When the base station 120 adopts the central-distributed architecture, it usually includes a Central Unit (CU) and at least two Distributed Units (DUs), (Yang et al., Paragraph 55)], 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sang by including that the information for the selected cell comprises at least one of: a synchronization signal block (SSB) configuration: one or more rate matching patterns; a supplemental uplink (SUL) configuration: a downlink and uplink bandwidth part (BWP) configuration; or a cross-carrier scheduling configuration, (Yang et al., Paragraph 72), in order to handover to a target cell, (Yang et al., Paragraph 72). 

Regarding claims 2, 14, 19 and 33,  the method wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCD or a MAC control element (MAC CE) comprising the information for the selected cell, [At step 330, the source DU 310 transmits to the UE 305 an L2 measurement control message using L1 signaling or L2 signaling of MAC CEs, DCI, or UCI, see Figure 3, Ref # 330, (Sang et al., Paragraph 85)].

Regarding claims 3, 15, 20 and 34, the method wherein the information for the selected cell further comprises at least one of: 
a subcarrier spacing (SCS) configuration;
remaining minimum system information (RMSI); or
a random access configuration, [The L2 handover command comprises an RLC renewal, a target cell identifier, an L2 context, a pre-assigned preamble for RACH, or other information, (Sang et al., Paragraph 88)].

Regarding claims 4, 16, 21 and 35, the method wherein the information for the selected cell further comprises at least one of:
a downlink and uplink time division duplex (TDD) configuration;
downlink and uplink cell frequency locations;
a configuration for at least one of a physical downlink control channel (PDCCH), physical downlink shared channel (PDSCH), physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), [Such L2 signaling partially or fully replaces the L3 RRC signaling between a CU and a UE and comprises MAC CEs, DCI for a PDCCH, UCI for a PUCCH or a PUSCH, other MAC layer messages mapped from RRC messages of light weight or simplified content, (Sang et al., Paragraph 83)], or sounding reference signal (SRS).
a channel state information (CSI) measurement and reporting configuration; or 
a timing advance group (TAG) identifier (ID).

Regarding claims 7 and 24, the method wherein the information comprises at least one of a security key, ciphering, or integrity protection algorithm at least for the cell group of the reselected PCell or PSCell, [Both maintaining an anchor at a CU and using inter-DU L2 mobility reduces or avoids overhead from resetting radio bearers, resetting security contexts, and unnecessary RRC handshakes during a handover from a source DU to a target DU and setting up UE access to the target DU, (Sang et al., Paragraph 83)].

Regarding claim 31, the method of claim 1, wherein the information for the selected cell further Comprises: a synchronization signal block (SSB) configuration; and one or more rate matching patterns, [In initiating a reestablishment to another target cell, the terminal needs to perform resynchronization with the reestablished target cell. Herein, in performing synchronization with the target cell, the terminal needs to read the synchronization signal carried in the radio signal transmitted by the target cell. Herein, in the LTE system, the synchronization signal may include a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS); in the 5G NR system, the synchronization signal may include a Synchronization Signal Block (SSB). Since the synchronization signals are periodically transmitted by the base station in time-domain, and the distribution of the synchronization signals in the time-domain is relatively sparse, (Yang et al., Paragraph 72)].

Regarding claim 32, the method of claim 1, wherein the information for the selected cell further comprises: a supplemental uplink (SUL) configuration; a downlink and uplink bandwidth part (BWP) configuration; and a cross-carrier scheduling configuration, [the UE may determine whether to perform switching from the first BWP to the second BWP based on the pre-configured information. For example, the pre-configured information includes at least one of information related to the BWP, a latency value according to the BWP switching, information related to the time for the UE to perform communication on the second BWP, communication type, service type, priority, information related to synchronization, information related to system information, information related to a HARQ feedback, information related to CSI, information related to MIB and/or SIB, information related to paging and information related to whether the UE triggers resource reselection, (Lee et al., Paragraph 157)].

Claims 5, 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view Yang et al. (US 2021/0321308 A1) (hereinafter Yang) and further in view of LIU et al. (US 2020/0015132 A1) (hereinafter Liu).

Regarding claims 5 and 22, Sang et al. teaches wirelessly communicate with a source node, perform a handover from the source node to a target node using L2 signaling in response to a handover decision between the source node and the target node, and wirelessly communicate with the target node in response to the handover, (Sang et al., Abstract), 
Sang et al. fails to explicitly teach however Liu et al. teaches that the inter-cell mobility procedure comprises an addition or removal of the selected cell as a secondary cell (SCell), and the information for the selected cell further comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCD for the SCell, [the reconfiguration information carries an identifier of the target cell cell2. For example, the identifier of the target cell cell2 is an E-UTRAN cell global identifier (E-UTRAN Cell Global Identifier, ECGI) or a physical-layer cell identity (physical-layer Cell identity, PCI) of the target cell cell2, (Liu et al., Paragraph 299)],
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sang by including that the inter-cell mobility procedure comprises an addition or removal of the selected cell as a secondary cell (SCell), and the information for the selected cell comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCD for the SCell, (Liu et al., Paragraph 299), in order to perform mobility management for different handover scenarios in the current CU-DU based architecture, (Liu et al., Paragraph 14).

Regarding claims 6 and 23, the method wherein: the inter-cell mobility procedure comprises reselection of at least one of a primary cell (PCell) or a primary secondary cell group (SCG) cell (PSCell), and the information for the selected cell further comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCI) for PCell or PSCell, [cell handover means that a terminal device is handed over from a cell to another cell, and a primary cell change means that a primary cell is changed. For example, for a carrier aggregation (Carrier Aggregation, CA) scenario, a source cell is changed from a primary cell (primary cell, PCell) to a secondary cell (secondary cell, SCell), and a target cell is changed from an SCell to a PCell. For a dual connectivity (dual connectivity, DC) scenario, a source DU cell is changed from a PCell to a PSCell, and a target DU cell is changed from a PSCell to a PCell. For cell handover, UE is handed over from a source cell to a target cell, (Liu et al., Paragraphs 77, 89 and 126)].

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view of Yang et al. (US 2021/0321308 A1) (hereinafter Yang) and further in view of Park et al. (US 2019/0053183 A1) (hereinafter Park).

Regarding claims 8 and 25, Sang et al. teaches wirelessly communicate with a source node, perform a handover from the source node to a target node using L2 signaling in response to a handover decision between the source node and the target node, and wirelessly communicate with the target node in response to the handover, (Sang et al., Abstract),
Sang et al. fails to explicitly teach however Park et al. teaches that the inter-cell mobility procedure further comprises activation or deactivation of one or more secondary cells (SCells), [the base station distributed unit may transmit to the wireless device and based on the fifth message, a medium access control element may indicate activation or deactivation of a secondary cell, (Park et al., Paragraph 411)], and the information comprises a bit map indicating which of the SCells are activated or deactivated, [When the specification indicates that a first carrier is activated, the specification may equally mean that the cell comprising the first carrier is activated, (Park et al., Paragraph 166)], 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sang by including that the inter-cell mobility procedure comprises activation or deactivation of one or more secondary cells (SCells), (Park et al., Paragraph 166), in order for the UE to hand over to a target cell, (Park et al., Paragraph 232).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478